Citation Nr: 1139152	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  02-19 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for left fourth metacarpal fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran and his wife testified at a February 2011 hearing held by the undersigned sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in March 2011 to accomplish four directives.  A letter notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating was sent in April 2011; this letter also asked the Veteran to provide the names of any facilities or physicians who treated him for his finger disability since September 2001.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Treatment records from the Tuskegee VA Medical Center dated from September 2001 through the present were obtained in April 2011, and a VA examination to determine the current severity of his service-connected disability was conducted in May 2011.  Finally, the Veteran's claim was readjudicated in the September 2011 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the directives of the March 2011 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's left fourth metacarpal fracture is manifested by flexion of the metacarpal joint to 75 degrees with pain, of the proximate interphalangeal joint to 95 degrees with pain, and of the distal interphalangeal joint to 30 degrees with pain; pain; stiffness; swelling; and decreased grip strength, dexterity and fine motor skills.


CONCLUSION OF LAW

The criteria for an increased rating for left fourth metacarpal fracture have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5155-5227 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An April 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although this letter was dated subsequent to the initial adjudication of the Veteran's claim for increase, he was afforded additional time in which to submit evidence pertinent to his claim prior to the readjudication in the September 2011 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that issuing a fully compliant notification, followed by readjudication of the claim in documents such as a Supplemental Statement of the Case, is sufficient to cure a timing defect).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the April 2011 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 486.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained; the Veteran has not identified any private treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in April 2001 and May 2011; the Veteran has not argued, and the record does not reflect, that either examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

Although rating a service-connected disability requires a review of a veteran's medical history, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left fourth metacarpal fracture is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5155-5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011).  Diagnostic Code 5227 provides a single, noncompensable rating for unfavorable or favorable ankylosis of both the minor and major ring finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  An accompanying Note indicates that consideration should also be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Diagnostic Code 5155 contemplates amputation of the ring finger, and assigns a 10 percent rating when there is amputation of the ring finger without metacarpal resection, at proximate interphalangeal joint or proximal thereto, and the maximum 20 percent rating is assigned when there is amputation of the ring finger with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.

As noted, greater than a 10 percent rating cannot be assigned under Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Further, the evidence of record does not support greater than a 10 percent rating under Diagnostic Code 5155 at any time during the appeal period.  Initially, there is no actual amputation of the Veteran's left fourth metacarpal.  Moreover, there is flexion of the metacarpal, proximate interphalangeal, and distal interphalangeal joints in the left fourth finger shown at the May 2011 VA examination.  Although the Veteran's left fourth finger was noted at the April 2001 VA examination as having been ankylosed at the distal interphalangeal joint, it is not ankylosed at the metacarpal joint.  While the Veteran describes limited use of the left hand, to include pain, stiffness, swelling, and decreased grip strength, dexterity and fine motor skills, he does not contend, and the lay and medical evidence does not show, that he has lost the use of the left hand or lost all effective functioning of the hand due to the service-connected left fourth finger disability.  He reports being able to write for 30 minutes at a time.  Thus, the service-connected left fourth finger disability does not approximate a disability that would otherwise constitute amputation of the ring finger with more than one-half the bone lost.  See 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5155. 

Consideration must also be given to whether a higher rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Indeed, the Veteran testified at the February 2011 Board hearing that his left fourth finger symptoms included swelling, numbness, and fatigue, especially after periods of writing; he also reported that he was no longer able to do yard work or participate in sports.  However, the specifically observed and measured clinical findings contained in the May 2011 VA examination report does not establish that the Veteran experiences additional disability due to repetitive use of his left fourth finger; the VA examiner noted that the Veteran had increased pain and fatigue with repetitive testing, but that it did not result in additional loss of range of motion. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's left fourth finger fracture residuals.  He has not required hospitalization during the appeal period, and marked interference of employment has not been shown; he reported being limited to 30 minutes of writing, which interfered with his drafting of materials for his work as a minister, but he remains employed in that capacity.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extra-schedular referral is required.

Given the Veteran's reported employment as a minister, and the lack of any contention that this represents less than substantially gainful employment, this case accordingly not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for fractured left fourth metacarpal is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


